COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Retired Judge Hodges ∗


VERIZON SERVICES CORPORATION
                                                                 MEMORANDUM OPINION ∗∗
v.      Record No. 1631-08-4                                         PER CURIAM
                                                                    MARCH 10, 2009
HELEN MARIE GEE


               FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                  (Richard M. Reed; Semmes, Bowen & Semmes, on brief), for
                  appellant.

                  (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                  appellee.


        Verizon Services Corporation (hereinafter referred to as “employer”) appeals a decision

of the Workers’ Compensation Commission finding that (1) employer failed to prove Helen

Marie Gee (claimant) was capable of performing light duty work; (2) a change in treating

physicians was not warranted; and (3) claimant was eligible for reinstatement of her temporary

total disability benefits.

        We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Gee v. Verizon Services, Inc., VWC File No. 213-18-54 (May 30, 2008). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




        ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
        ∗∗
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-